Exhibit Press Release For Immediate Release Contact: Robert W. White, Chairman, President and CEO or Jack Sandoski, Senior Vice President and CFO (215) 886-8280 ABINGTON BANCORP, INC. ANNOUNCES INCREASE IN QUARTERLY DIVIDEND Jenkintown, PA (February 28, 2008) – Abington Bancorp, Inc. (the “Company”) (Nasdaq GS: ABBC), announced today that its Board of Directors at their meeting on February 27, 2008, declared a quarterly cash dividend of $0.05 per share on the common stock of the Company payable on March 26, 2008 to the shareholders of record at the close of business on March 12, 2008. The $0.05 dividend represents an increase of 11.1% from the previous quarter’s dividend of $0.045 per share. Abington Bancorp, Inc. is the holding company for Abington Bank. Abington Bank is a Pennsylvania-chartered, FDIC-insured savings bank which was originally organized in 1867.Abington Bank conducts business from its headquarters and main office in Jenkintown, Pennsylvania as well as eleven additional full service branch offices and six limited service banking offices located in Montgomery, Bucks and Delaware Counties, Pennsylvania.As of December 31, 2007, Abington Bancorp had $1.1 billion in total assets, $609.6 million in deposits and $249.9 million in stockholders’ equity. Statements contained in this news release which are not historical facts may be forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors. Factors which could result in material variations include, but are not limited to, changes in interest rates which could affect net interest margins and net interest income, competitive factors which could affect net interest income and non-interest income, changes in demand for loans, deposits and other financial services in the Company's market area; changes in asset quality, general economic conditions as well as other factors discussed in documents filed by the Company with the Securities and Exchange Commission from time to time. Investors are encouraged to access the Company’s periodic reports filed with the Securities and Exchange Commission for financial and business information regarding the Company at www.abingtonbank.com under the Investor Relations menu. The Company undertakes no obligation to update these forward-looking statements to reflect events or circumstances that occur after the date on which such statements were made.
